Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 9 are rejected under 35 U.S.C. 102(a1) as being anticipated by Wada et al. US Patent 5,159,845. 
Regarding claim 1, Wada et al discloses an electric starting system for an internal combustion engine (21), comprising: a battery (151); a starter motor (71) configured to start the internal combustion engine (21); and a blower (107/109) housing (79); wherein the battery (151) is integrated (via screws 155) with the blower housing (79). 

Regarding claim 9 Wada et al. states the battery provides power to the electric starting system when the battery receives an enable input. , Column 4 line 64 through Column 5 line 13. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. US Patent 5,159,845 in view of Grybush US 2009/0064957.
Wada et al. applies as in claim 1 above but does not expressly discloses a plurality of apertures permitting air to enter the blower housing.  However, the housing as shown in figure 5 surrounds the engine (21) therefore and opening is required to cool the engine to prevent overheating.
Grybush discloses an electric starting system for engine (82) having or a plurality of apertures, and wherein the plurality of apertures permit air to enter the blower housing and limit the ability of debris to pass through the air intake.  See figure 3. Paragraph [0007]
At time of invention it would have been obvious to add plurality of apertures, and wherein the plurality of apertures permit air to enter the blower housing and limit the ability of debris as taught by Grybush into the engine of Wada et al. as both are from same field of endeavor and Wada et al. would benefit from the apertures taught in Grybush. Motivation would be to help cool engine and prevent damage to operator’s fingers.  
Allowable Subject Matter
Claims 10-21 are allowed.
Claims 4, and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD CASTRO whose telephone number is (571)272-4839.  The examiner can normally be reached on M-F 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Phutthiwat Wongwian whose phone number is (571) 270-5426 can be reached MTWT 7am-5pm.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARNOLD CASTRO/               Examiner, Art Unit 3747  


/PHUTTHIWAT WONGWIAN/               Supervisory Patent Examiner, Art Unit